UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 DIAMOND JUNIOR,

              Plaintiff,

       v.                                               18-CV-1014
                                                        DECISION AND ORDER
 ERIE COUNTY MEDICAL CENTER
 CORPORATION,

              Defendant.



      On September 14, 2018, the plaintiff commenced this Title VII action, alleging

discrimination by her former employer. Docket Item 1. On October 18, 2018, this Court

referred the case to United States Magistrate Judge Jeremiah J. McCarthy for all

proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Docket Item 6.

      On December 28, 2018, the defendant moved to dismiss, Docket Item 13;

on January 24, 2019, the plaintiff responded, Docket Item 17; and on February 4, 2019,

the defendant replied, Docket Item 19. On February 15, 2019, Judge McCarthy issued

a Report and Recommendation ("R&R") finding that the defendant's motion should be

granted but that the plaintiff should be granted leave to amend her complaint. Docket

Item 23. The parties did not object to the R&R, and the time to do so now has expired.

See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

      A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.
P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72

requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

      Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge McCarthy's R&R as well as the submissions to him. Based on that

review and the absence of any objections, the Court accepts and adopts

Judge McCarthy's recommendation to grant the defendant's motion but to grant the

plaintiff leave to amend her complaint.

      For the reasons stated above and in the R&R, the defendant's motion to dismiss,

Docket Item 13, is GRANTED but the plaintiff is GRANTED leave to amend her

complaint. The plaintiff may file an amended complaint within 30 days of the date of

this order. 1 The case is referred back to Judge McCarthy for further proceedings

consistent with the referral order of October 18, 2018, Docket Item 6.




      1  The Court recognizes that the pro se plaintiff filed an amended complaint on
March 1, 2019, Docket Item 24, after Judge McCarthy issued his R&R but before this
Court adopted his recommendations in this order. If the plaintiff does not file another
amended complaint before the deadline established in this order, that amended
complaint will be deemed to be the one filed in exercise of the plaintiff’s leave to amend
without further order of this Court. Alternatively, the plaintiff may file another amended
complaint by the deadline, or inform Judge McCarthy and the defendant that she does
not intend to do so but intends to rely on the amended complaint she already filed.
Judge McCarthy shall establish a time for the defendant to respond to any amended
complaint under Fed. R. Civ. P. 15(a)(3).

                                            2
         SO ORDERED.

Dated:       March 13, 2019
             Buffalo, New York



                                  s/ Lawrence J. Vilardo
                                 LAWRENCE J. VILARDO
                                 UNITED STATES DISTRICT JUDGE




                                 3
